

Exhibit 10.8




SEPARATION AGREEMENT AND RELEASE
 
THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
Willbros United States Holdings, Inc. (formerly known as Willbros USA, Inc.)
(“Company”) and John T. Dalton (“Executive”) and is effective on the day of
execution of this Agreement by Executive (the “Effective Date”).
 
PURPOSE
 
Company and Executive have reached a mutual understanding with regard to the
terms of Executive's termination of employment as Senior Vice President and
General Counsel of Company.
 
TERMS
 
In order to achieve a final and amicable resolution of the employment
relationship in all its aspects and in consideration of the mutual covenants and
promises set forth below, the parties agree as follows:
 
1.           Termination of Employment: Executive's employment as Senior Vice
President and General Counsel of Company will terminate effective March 31, 2009
(the “Termination Date”). Executive hereby resigns his position as an officer of
Company and as an officer and/or director of any subsidiary or affiliate of
Company effective on the Termination Date. Executive will receive his regular
base salary through the Termination Date and payment for any accrued and unused
vacation on the regular Company payday for Executive employees next following
the Termination Date.
 
2.           Benefits under Employment Agreement and Severance Plan:  Executive
and Company have entered into an Amended and Restated Employment Agreement dated
December 31, 2008 (the “Employment Agreement”), providing certain benefits to
Executive in the event of Company's termination of Executive's employment during
the term of the Employment Agreement without cause. Executive is also a
participant in the Willbros Group, Inc. Severance Plan, as amended and restated
effective September 25, 2003 (the “Severance Plan”) that provides certain
benefits to Executive in the event of an involuntary termination without cause.
It is the intent of the parties that Executive receive the full benefits to
which he is entitled pursuant to the Employment Agreement and the Severance Plan
as a result of the involuntary termination of his employment without cause.
Attached as Exhibit A is a letter representing the mutual understanding of the
parties as to how the benefits under the Employment Agreement and Severance Plan
will be administered and paid. The Separation Payment and certain other
consideration described below constitute benefits to which Executive is not
otherwise entitled under the Employment Agreement, the Severance Plan or any
other agreement, promise or Company sponsored benefit plan.
 

 
 

--------------------------------------------------------------------------------

 

3.           Separation Payment:  In consideration of the release and other
obligations of Executive as set forth below, Company will pay to Executive
within ten (10) days after the Effective Date, the lump sum amount of Two
Hundred Twenty Thousand Dollars  ($220,000) less standard payroll withholding
(the “Separation Payment”).
 
4.           Payment in lieu of Bonus:  Executive is not entitled to a bonus
payment for bonus plan year 2011 pursuant to the Employment Agreement. In lieu
of such bonus, Company will pay Executive the amount of Four Hundred Twenty-Four
Thousand Five Hundred Dollars ($424,500). This payment will be made in lump sum,
less standard payroll withholding, within ten (10) days after the Effective
Date.
 
5.           Medical Insurance Coverage:  Company will take those steps required
by the plan to include coverage for Executive and his eligible dependents under
Company's Group Medical Plan and the Group Accident and Medical Expense
Reimbursement Insurance Policy from the Termination Date through October 31,
2011 (the “Medical Coverage Continuation Period”) or the date that said coverage
is terminated for all participants, whichever occurs first. Provided, however,
that such coverage shall cease if Executive becomes an employee of any employer
offering comparable group medical coverage for which Executive is eligible
during the Medical Coverage Continuation Period. Company acknowledges that
following the termination of the Medical Coverage Continuation Period, Executive
shall be entitled to continue participation for a limited period of time in
Company's Group Medical Plan under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Such limited period of time
will be determined under the COBRA regulations. Detailed information concerning
the costs and procedures applicable to such medical coverage will be provided
separately by Company. Executive acknowledges that such extension of the
coverage during the Medical Coverage Continuation Period is one benefit owed by
Company to the Executive and his dependants as set forth in Section 1.2 (b) of
the Employment Agreement and may result in taxable income to Executive for
federal income tax purposes.
 
6.           Stock Options:  As a participant in the Willbros Group, Inc. 1996
Stock Plan (“Stock Plan”), Executive has vested incentive stock options to
purchase Fifty Thousand (50,000) shares of common stock of Willbros Group, Inc.
(“WGI”) at the price of Seven Dollars and Twenty-Six Cents ($7.26) per share.
Under the terms of the option agreement evidencing such options, such options
must be exercised within three months from the Termination Date. However, with
the concurrence of the Compensation Committee of the WGI Board of Directors,
Company will extend the exercise period of each option for the full remaining
term of such option until October 30, 2012. Executive acknowledges, however,
that such extended exercise period may cause Executive's incentive stock options
to be treated as non-qualified stock options for federal income tax purposes.
Executive further acknowledges that any of Executive's incentive stock options
which are exercised more than three (3) months after the Termination Date will
be treated as non-qualified stock options for federal income tax and employment
tax purposes.
 

 
 

--------------------------------------------------------------------------------

 

7.           Vesting of Restricted Stock:  Executive has been granted 55,875
shares of restricted stock under the Stock Plan ownership of which has not yet
vested in Executive pursuant to the terms of the Restricted Stock Award
Agreements evidencing such grants. Company agrees that all of such shares of
restricted stock granted to Executive shall vest in full as of the Termination
Date. Executive acknowledges that standard payroll withholding will be due on
such shares when vested on the Termination Date. Executive has elected to
satisfy the withholding requirements by paying cash to discharge the payroll
obligation, such payment to be made no later than twelve (12) days following the
Termination Date.
 
8.           Other Benefits:  Neither this Agreement nor the release contained
herein shall waive Executive's right to any vested benefit under any Company
sponsored pension or retirement plan, or otherwise affect or diminish
Executive’s benefits, entitlements, and other rights under the Employment
Agreement through the end of the Employment Period on October 31, 2011.
 
9.           Certification of Code of Business Conduct and Ethics:  In
accordance with Company policy, Executive shall acknowledge his compliance with
the Willbros Group, Inc. Code of Business Conduct and Ethics and WGI's Foreign
Corrupt Practices Act Compliance Policy by completing, signing and returning to
Company a certification of compliance with the referenced policy with respect to
that portion of calendar year 2009 preceding the Termination Date.
 
10.           Waiver of Reinstatement and Future Employment:  Executive forever
waives and relinquishes any right or claim to reinstatement to active employment
with Company, its affiliates, subsidiaries, divisions, and successors.
 
11.           Release by Executive of Company:  Except for the obligations
specifically set forth in this Agreement, Executive fully and forever relieves,
releases, and discharges Company, its predecessors, successors, parent,
subsidiaries, operating units, affiliates, divisions, and the  agents,
representatives, officers, directors, shareholders, employees and attorneys of
each of the foregoing, from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Executive's employment with and
termination from Company, including but not limited to any and all claims
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et
seq., as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, 42 U.S.C. §§1981, 1983 and 1985, which prohibits violations
of civil rights; the Equal Pay Act of 1963, 29 U.S.C. § 206(d)(1), which
prohibits unequal pay based upon gender; the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §1001, et seq., which protects certain
employee benefits; the Americans with Disabilities Act of 1990, as amended, 42
U.S.C. § 12101, et seq., which prohibits discrimination against the disabled;
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq., which
provides medical and family leave; the Fair Labor Standards Act, 29 U.S.C. §
201, et seq., including the Wage and Hour Laws relating to payment of wages,
including, but not limited to, vacation pay, commissions, and bonuses; and all
other federal, state or local laws or regulations prohibiting employment
discrimination and/or governing the payment of wages, benefits, and other forms
of compensation. This release also includes but is not limited to a release by
Executive of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge or retaliation in violation of statutes or public policy, breach of
any express or implied covenant of good faith and fair dealing, that Company has
dealt with Executive unfairly or in bad faith, and all other common law contract
and tort claims. Executive is not waiving any rights or claims that may arise
after this Agreement is signed by Executive, or any claims related to Company’s
non-performance of this Agreement, the Employment Agreement, or the Severance
Plan
 

 
 

--------------------------------------------------------------------------------

 

12.           Confidentiality and Nondisclosure:  During his employment as
Senior Vice President and General Counsel of Company, Executive has been given
access to or has developed information some of which may be non-public
confidential information of a proprietary nature, and some of which may qualify
as a trade secret or may constitute an attorney-client communication. All such
non-public information and material shall be treated by Executive as
“Confidential Information” to be protected from disclosure or unauthorized use.
Such confidentiality may be waived only by the written consent of Company.
Provided, however, that nothing contained herein shall prohibit Executive from
cooperating freely with the United States Department of Justice (“DOJ”), the
United States Securities and Exchange Commission (“SEC”), and other federal and
state authorities having jurisdiction, on any matter about which they inquire
involving Company, its parent, subsidiaries, affiliates, and/or any of their
officers, directors, employees and agents. Any such report or cooperation will
be consistent with Executive's ethical obligations as an attorney and nothing
contained herein shall constitute a waiver by Company and its affiliates of any
confidentiality owed to them by Executive by reason of his provision of legal
representation and advice. As used herein, Confidential Information shall
specifically include, but not be limited to, non-public data related to: (a)
information relating to the manner in which Company, its parent, subsidiaries,
and/or affiliates do business, including, but not limited to, their legal
strategies, evidence, and positions with regard to pending or possible claims or
other legal proceedings, business plans, financial results, software and
computer systems, construction processes, bid procedures or status, quality
procedures, product test results, personnel files, employment policies, salaries
and wages, benefits, employee contracts, performance reviews, and labor
relations strategies; (b) information related to any pending or contemplated
claims, litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings involving Company and/or its parent, subsidiaries,
and/or affiliates; and (c) information relating to contractual obligations of
Company and/or its parent, subsidiaries, and/or affiliates to third parties.
Nothing contained herein shall prevent Executive from using any truthful,
non-confidential information about Company and his employment in order to obtain
future employment or for any other lawful purpose.
 

 
 

--------------------------------------------------------------------------------

 

13.           Non-disparagement:  Except as otherwise required by law, both
Executive and Company will respond to any inquiry concerning Executive's
employment termination by stating that that the departure was mutually agreed
upon between Executive and Company. Neither party will make any public
statements or releases to the media disparaging of the other, including the
management of Company, its parent or affiliates.
 
14.           Indemnification and Continued Cooperation:  Nothing in this
Agreement shall affect any of Executive's rights with respect to full coverage
and indemnification under the relevant director and officer liability insurance
coverages to which Executive is entitled in his capacity as a former officer of
Company, a former officer of WGI, and a former officer or director of certain
WGI affiliates, whether under that certain Indemnification Agreement between WGI
and Executive or otherwise. Subject to his availability, and for a reasonable
fee to be mutually agreed, Executive agrees to assist Company, its affiliates
and their respective attorneys in any litigation, claim, dispute, or
governmental investigation brought by or against Company or its affiliates as to
which Executive may have knowledge of the facts and circumstances. Executive
agrees to immediately notify Company upon receipt of any subpoena or deposition
notice compelling his testimony related to matters arising out of his employment
with Company. Subject to Section 15, Company shall advance to Executive for all
reasonable expenses incurred in complying with this provision.
 

 
 

--------------------------------------------------------------------------------

 

15.           Costs, Legal Defense Counsel and Related Defense:  Company hereby
confirms that it will continue to make available to Executive and bear the full
costs and expenses of legal counsel and related support necessary or convenient
to assist Executive with any future Executive's preparation for, and appearance
at, any interviews or testimony requested by the DOJ and/or the SEC in
connection with the investigations of Company and its affiliates recently
concluded by those agencies (the “Investigations”) or in connection with any
inquiry arising during the term of the Deferred Prosecution Agreement and for
one year thereafter. Company is providing such legal counsel at its own expense
because (i) Executive was a former officer and employee of Company and certain
of its affiliates during the period under Investigation, and (ii) as of the
Termination Date it appears to Company that Executive managed those
Investigations properly and without any indication of wrongdoing on his part.
This legal defense commitment  by Company as described in this Section 15 is
subject to later further consideration if it is later determined by a court of
law that Executive engaged in actions which were unlawful in the view of the DOJ
and /or the SEC. Accordingly, save and except for a later determination by a
court of law that Executive acted unlawfully in connection with the
Investigations, a plea of “no contest” to such charge, or entry into a
settlement agreement with a governmental authority under which Executive is
barred from serving as an officer or director of a publicly traded company, this
undertaking is an irrevocable undertaking by Company to indemnify Executive in
the future for all legal costs or fines or penalties that Executive may incur in
connection with the Investigations or legal proceedings related thereto. This
undertaking by Company to make legal counsel available to Executive and to
defray, at the Termination Date, the costs and expenses incurred by Executive in
connection with the Investigation has arisen, in part, due to Executive's many
years of good and loyal service to Company, especially in connection with the
Investigations and with Executive’s lead role in the parallel successful effort
in connection with Company’s sale of its business interests in Nigeria.
Accordingly, these amounts constitute expenses for a business purpose and are
not personal expenses. Payment of these amounts is not intended to be, and
Company expressly stipulates that they are not, a “personal loan” under Section
402 of the Sarbanes-Oxley Act.
 
16.           Return of Company Property:  Executive will return to Company
promptly upon termination of employment, any and all property in his possession
belonging to Company, its parent, affiliates and divisions, including without
limitation, office equipment, files, reports, manuals and keys; provided,
however, Executive will be permitted to retain the Company-issued cell phone and
number, and the Company-issued lap-top computer. Executive will, upon request,
submit the computer to inspection by Company and removal of all Company files.
 

 
 

--------------------------------------------------------------------------------

 

17.           No Admission of Liability:  This Agreement and compliance with
this Agreement shall not be construed as an admission by Company of any
liability whatsoever, or as an admission by Company of any violation of the
rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.
 
18.           Severability:  In the event that any provision of this Agreement
should be held to be void, voidable, or unenforceable, the remaining portions
herein shall remain in full force and effect.
 
19.           Governing Law:  This Agreement will be interpreted and enforced in
accordance with the laws of the State of Texas, excluding any conflicts of law
or other provision that would require reference to the laws of another
jurisdiction, and the parties hereby agree to submit all disputes not amicably
resolved to the exclusive jurisdiction of the federal and state courts located
in Harris County, Texas.
 
20.           Authorization:  Each person signing this Agreement as a party or
on behalf of a party represents that he or she has consulted with counsel
regarding the contents of this Agreement, fully understands its meaning and
intent, and is duly authorized to sign this Agreement on such party's behalf,
and is executing this Agreement voluntarily, knowingly, and without any duress
or coercion.
 


DATED: March 31, 2009
/s/ John T. Dalton                
 
JOHN T. DALTON
     
WILLBROS UNITED STATES HOLDINGS, INC.
   
DATED: March 31, 2009
By:    /s/ Dennis G. Berryhill            
 
Its:    Vice President and Secretary        








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




[logo.jpg]


4000 One Williams Center
Tulsa, Oklahoma 74172
918.586.5711 Phone
918.586.8982 Fax
www.cwlaw.com
J. Ronald Petrikin
 
Direct Line: (918) 586-5683
Attorney at Law
 
Direct Fax: (918) 586-8683
   
rpetrikin@cwlaw.com



March 25, 2009
Joseph Y. Ahmad
Ahmad, Zavitsanos & Anaipakos, P.C. 1221
McKinney, Suite 3460
Houston, TX 77010


 
Re:
John T. Dalton and Willbros United States Holdings, Inc. (formerly known as
Willbros USA, Inc.)

 
Dear Mr. Ahmad:
 
This letter will summarize the rights of your client, John T. Dalton, to
benefits pursuant to an Amended and Restated Employment Agreement dated December
31, 2008 (the “Employment Agreement”) and the Willbros Group, Inc. Severance
Plan (the “Severance Plan”). This summary is intended to be a guideline and is
not intended to amend or modify any provision of the Employment Agreement or the
Severance Plan. To the extent any portion of this letter contradicts a provision
of the Employment Agreement or the Severance Plan, the terms of the Employment
Agreement and/or the Severance Plan govern.
 
Timing and Form of Separation
 
Mr. Dalton and the management of Willbros United States Holdings, Inc. (formerly
known as Willbros USA, Inc.) (“Willbros”) have agreed that his termination of
employment will be effective March 31, 2009 (the “Termination Date”). Mr. Dalton
will submit his resignation to Willbros’ Board of Directors as an officer of
Willbros and all of its affiliates effective on the Termination Date. After
review by Mr. Dalton, Willbros will issue a press release announcing that Mr.
Dalton has left to pursue other interests and thanking him for his past efforts
and tangible contributions on behalf of Willbros and will file a Form 8-K with
the SEC to that effect.
 
Mr. Dalton's separation from Willbros will constitute an “involuntary
termination of employment without cause” for purposes of the application of the
Employment Agreement, the Severance Plan, and for all other purposes and his
personnel file will reflect that fact.
 
 
 

--------------------------------------------------------------------------------

 

Benefits under the Severance Plan
 
Per Plan section 3.3.1, Mr. Dalton will receive a single, lump sum payment of
Four Hundred Seven Thousand Five Hundred Fifty Dollars ($407,550), this being
100% of the annual base salary at the rate in effect on the Termination Date.
Payment will occur within 60 business days of the Termination Date.
 
Benefits under the Employment Agreement
 
Base Salary Continuation: Per Employment Agreement section 4.3(a)(i), during the
remainder of the Employment Period under the Employment Agreement, i.e., through
October 31, 2011, Mr. Dalton will receive his base salary. The base salary
payments will be payable on the regular payroll payment dates of Willbros for
the first two and one-half months following the Termination Date and then
commencing again for the period that is one day after six months following the
Termination Date. The payment made in the sixth month will include the payments
that were delayed during the suspension period. Per Employment Agreement section
4.3(e), the total amount of base salary payments under the Employment Agreement
will be reduced in the last year of the Employment Period by the amount of the
base salary payment under the Severance Plan. Consequently, the total base
salary payout under the Employment Agreement will be reduced by the Plan payout
of Four Hundred Seven Thousand Five Hundred  Dollars ($407,550).
 
Annual Bonus: Per Employment Agreement section 4.3(a)(iii), Mr. Dalton is
entitled to an annual cash bonus of Five Hundred Nine Thousand Four Hundred
Thirty-Eight Dollars ($509,438) for 2009 and 2010 calculated as one hundred
twenty-five percent (125%) of his base salary in effect on the Termination Date.
Each of the two bonus payments shall be made in lump sum on the regular dates on
which Willbros pays bonuses to the other participants in the plan, but in no
event later than March 31 of the year following the 2009 and 2010 bonus years,
respectively.
 
Benefit Continuation: Per Employment Agreement section 4.3(a)(ii), during the
remainder of the Employment Period, to the extent legally permissible, Mr.
Dalton will continue to be entitled to all benefits and benefit payment options
under all of the employee benefit programs, plans or arrangements of Willbros
described in Employment Agreement section 1.2(b) as if he were still employed,
including disability, life, sickness, accident, vision, dental, medical and
health benefits [with Execucare feature,] and premium reimbursement for the
CIGNA carryover life insurance charge, which have accrued as of the Termination
Date under the WGI 1996 Stock Plan. Any modification or termination of benefit
programs, plans and arrangements will affect Mr. Dalton's participation to the
same extent other participants are affected.


Coordination of Benefits under the Plan and the Employment Agreement:
Notwithstanding that per Employment Agreement section 4.3(e), the total amount
of base salary payments under the Employment Agreement will be reduced in the
last year of the Employment Period by the amount of the base salary payment
under the Severance Plan, the benefit continuation period will not end until
October 31, 2011 when all non-salary benefit and other related payments to Mr.
Dalton have been made, at which point Willbros will provide Mr. Dalton his COBRA
entitlement packet for extended medical coverage at Mr. Dalton’s cost for both
he and his dependants.  All payments made pursuant to the Plan and the Agreement
shall be subject to deductions for applicable federal, state, and local taxes.
 


Very Truly Yours


/s/ J. Ronald Petrikin


J. Ronald Petrikin
For the Firm




cc: John T. Dalton c/o Willbros

 
 

--------------------------------------------------------------------------------

 
